George Rose Smith, J., (dissenting). I think our decision in Brown Paper Mill Company v. Warnix is res judicata. In the first case the plaintiff Brown alleged in its complaint that it was the owner of a strip of land about’ 50 feet wide bounded on the west by an old wire fence and on the east by a blazed line marked with red paint. Warnix filed a general denial. Lamb, the county surveyor, testified that the true line between the two forty-acre tracts was in fact about 80 feet east of the fence. That 30 feet, lying at a distance of from 50 to 80 feet east of the fence, is the property now in dispute. In the Brown ease the chancellor’s decree found that £ £ the allegations contained in the complaint of the plaintiff have not been proved to the satisfaction of this court; That the defendant is the owner of the lands described in the complaint of the plaintiff; that plaintiff’s complaint should be dismissed.” In affirming that decree we said that ££[t]he only disputed issue is the correct location of the boundary line between two forty-acre tracts.” A judgment is res jtulicata not only with respect to matters that were actually litigated but also with respect to matters that were within the issues and might have' been litigated. Thomas v. McCullum, 201 Ark. 320, 144 S. W. 2d 467. Thus the question now before us is whether the true location of the common boundary line was in issue in the earlier case. It seems to me that it was. That ease was in essence a boundary line dispute. Brown asserted that it owned the 50-foot strip lying immediately east of the fence. Warnix denied that assertion. By implication the issue was simply which of the two lines constituted the boundary. If Warnix intended to claim still another 30 feet, as lie does now, lie should have pleaded his ownership and insisted that it be recognized in the decree. Instead the decree, which presumably was prepared by Warnix’s lawyer, merely declared that he owned the 50-foot strip described in the complaint. Lawsuits ought not to be tried piecemeal. Warnix had his opportunity to claim the additional 30 feet in the first case, but, despite the favorable testimony of the county surveyor, he failed to do so. That should conclude the matter. In fact, the decree now before us again dismisses the complaint for want of equity. If the majority are correct then it seems that Warnix is free to claim still more land in a third case. I would hold that the first decision fixed the line as being 50 feet east of the fence. Harris, C. J., and Holt, J., join in this dissent.